Title: From John Adams to the Chevalier Goësbriand, 13 March 1780
From: Adams, John
To: Goësbriand, Chevalier de


     
      My dear Sir
      Paris Hotel de Valois Rue de Richelieu 13th. March 1780
     
     I have recieved the Letter, which You did me the Honor to write me from Brest, the twenty seventh of last Month; and am very sensible of your kind Remembrance of me.
     The Zeal and Ambition, which You discover for the Service of your Country and her Allies, is laudable; and altho’ I have small pretensions to be capable of judging of the Qualities and Abilities of a Marine Officer; yet I make no Scruple to assure You, that according to all the Observations I made, in the two Voyages I had the pleasure to make with You, and according to the best Judgment I have, You are very capable of serving your Country in an higher Sphere than that respectable one, in which I saw You.
     Nothing gives me more pleasure than to find, that officers and other Gentlemen, who have been to America, have been pleased with their Reception there, and I am much obliged to You for your candid and indulgent Expressions of your Esteem for my Countrymen.
     Your Request does not appear to me either unjust or ridiculous; but the Enemy have made such Havock among the American Frigates in the Course of a long War, that We have Numbers of Captains and other Officers, who have been long in Service, who are now out of Employ. We have therefore no Frigate vacant.
     Your present Rank and Command in the Marine, are very respectable and your Prospects very good. You will have Opportunity to distinguish yourself by your Abilities, your Zeal and Activity, in the Service of the King who will not fail to reward your Merit in due Time. Remember me with Affection to your Brother Officers & believe me to be with much Esteem & Respect, Sir, your most obedient & most humble Servt.
     
      John Adams
     
    